Citation Nr: 0011625	
Decision Date: 05/03/00    Archive Date: 05/09/00

DOCKET NO.  95-28 581A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to an increased rating for residuals of a 
comminuted fracture of the right patella from 10 percent 
disabling.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant, J. F.


ATTORNEY FOR THE BOARD

W. R. Steyn, Associate Counsel

INTRODUCTION

The veteran had active military service from March 1943 to 
March 1946. 

This appeal arises before the Board of Veterans' Appeals 
(Board) from a March 1995 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, 
Pennsylvania, which denied the veteran's claim seeking 
entitlement to an increased rating for residuals of a 
comminuted fracture of the right patella from 10 percent 
disabling.  

It is noted that the veteran had a hearing scheduled before 
the RO in October 1996, but that he canceled such hearing.  


REMAND

The law requires full compliance with all orders in this 
remand.  Stegall v. West, 11 Vet. App. 268 (1998).  Although 
the instructions in this remand should be carried out in a 
logical chronological sequence, no instruction in this remand 
may be given a lower order of priority in terms of the 
necessity of carrying out the instruction completely.

The veteran is service connected for residuals of a 
comminuted fracture of the right patella.  His disability was 
determined to be 10 percent disabling under 38 C.F.R. 
§ 4.71(a), Diagnostic Code 5003, for degenerative arthritis. 

The veteran's limitation of motion of his right leg due to 
pain from his knee must be considered.  Specifically, in 
evaluating increased rating claims for musculoskeletal 
disabilities, the Court of Veterans Appeals (Court) has 
expounded on the necessary evidence required for a full 
evaluation of orthopedic disabilities.  In the case of DeLuca 
v. Brown, 8 Vet.App. 202 (1995), the Court held that ratings 
based on limitation of motion do not subsume 38 C.F.R. § 4.40 
(1998) or 38 C.F.R. § 4.45 (1998).  It was also held that the 
provisions of 38 C.F.R. § 4.14 (1998) (avoidance of 
pyramiding) do not forbid consideration of a higher rating 
based on greater limitation of motion due to pain on use.  
The guidance provided by the Court in DeLuca must be followed 
in adjudicating the veteran's increased rating claims.  

The veteran was last provided an orthopedic examination for 
his right knee in December 1995.  However, the examiner did 
not comment on the degree of the veteran's pain on motion of 
his right leg.  Therefore, the veteran needs to be afforded 
another VA examination so that his limitation of flexion and 
extension of his right leg can be measured with the examiner 
commenting on when painful motion begins.  The examining 
physician should also note how manifestations such as painful 
motion, weakness, and fatigability limit functional ability 
and range of motion.  Therefore, further development is 
needed prior to evaluation of the veteran's claim for an 
increased rating of residuals of a comminuted fracture of the 
right patella from 10 percent disabling.  

In an opinion issued by the VA's Office of the General 
Counsel, it was determined that a claimant who has arthritis 
and instability of the knee may be rated separately under 
Diagnostic Codes 5003 and 5257.  See VAOPGCPREC 23-97 (July 
1, 1997).  In a subsequent opinion issued by the General 
Counsel, it was determined that for a knee disability rated 
under Diagnostic Code 5257 to warrant a separate rating for 
arthritis based on x-ray findings and limitation of motion, 
the knee disability need not be compensable but must at least 
meet the criteria for a zero-percent rating.  It was also 
determined that a separate rating for arthritis could be 
based on x-ray findings and painful motion under 38 C.F.R. 
§ 4.59.  See VAOPGCPREC 09-98 (August 14, 1998). 

Therefore when the RO rates the veteran's right knee 
disorder, the RO must determine whether the veteran is 
entitled to separate ratings for arthritis and instability of 
the right knee.

Accordingly, the case is REMANDED for the following action:

1.  The RO and any physician to whom this 
case is assigned for an examination 
and/or a statement of medical opinion 
must read the entire remand, to include 
the explanatory paragraphs above the 
numbered instructions.

2.  The RO should take appropriate steps 
to obtain and associate with the claims 
file any copies of VA and private medical 
records regarding the veteran's right 
knee that have not already been 
associated with the claims folder. 

3.  The appellant should be afforded a VA 
orthopedic examination to determine the 
nature and severity of his service-
connected residuals of a comminuted 
fracture of the right patella.  The 
examiner should provide diagnoses of all 
disorders of the veteran's right knee.  
Such tests as the examining physician 
deems appropriate should be performed.  
These tests should include a complete 
test of the range of motion of the 
veteran's right knee.  The examination 
report should include responses to the 
following medical questions:

a.  What is the range of motion of 
the veteran's right knee in terms of 
flexion and extension?

b.  Does the veteran have recurrent 
subluxation or lateral instability 
of the right knee, and if he does, 
can such recurrent subluxation or 
lateral instability be described as 
slight, moderate, or severe?  

c.  Does the veteran have arthritis 
of the right knee, and if he does, 
is such arthritis attributable to 
his service-connected residuals of a 
comminuted fracture of the right 
patella?

f.  Does the veteran's right knee 
exhibit weakened movement, excess 
fatigability, incoordination, or 
pain on use attributable to the 
service connected disability (if 
feasible, these determinations 
should be expressed in terms of the 
degree of additional range of motion 
loss due to these symptoms)?

g.  Does pain significantly limit 
functional ability during flare-ups 
or when the right knee is used 
repeatedly over a period of time 
(these determinations should also, 
if feasible, be portrayed in terms 
of the degree of additional range of 
motion loss due to pain on use or 
during flare-ups)?

If the examiner determines that, it is 
not feasible to respond to any of the 
above items, the examiner should identify 
specifically the items to which it is not 
feasible to respond.  

4.  After the development requested above 
has been completed, the RO should review 
the veteran's claims folder and ensure 
that all the foregoing development has 
been conducted and completed in full.  If 
any development is incomplete, 
appropriate corrective action should be 
taken.  



5.  The RO should readjudicate the 
appellant's claim of entitlement to an 
increased rating for his service-
connected residuals of a comminuted 
fracture of the right patella from 10 
percent disabling, with particular 
consideration of the provisions of 
38 C.F.R. §§ 4.40, 4.45, as set forth in 
DeLuca, supra.  In so doing, the RO 
should consider whether the veteran is 
entitled to separate ratings for 
arthritis and instability of the knee and 
should also consider the Office of the 
General Counsel opinions VAOPGCPREC 23-97 
(July 1, 1997) and VAOPGCPREC 09-98 
(August 14, 1998).  In the event that the 
claim is not resolved to the satisfaction 
of the appellant, he should be provided a 
supplemental statement of the case which 
includes a summary of additional evidence 
submitted, any additional applicable laws 
and regulations, and the reasons for the 
decision.  After the veteran and his 
representative have been given the 
applicable time to submit additional 
argument, the case should be returned to 
the Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory 



Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.




		
	G. H. SHUFELT
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).





